Citation Nr: 1217419	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-09 286	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for glaucoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to January 1970.  The Veteran served in Vietnam and received the Combat Action Ribbon and Purple Heart Medal with two stars.  
This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction is currently with the RO in Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran asserts that he incurred a head injury in service that resulted in blindness for several days.  He asserts that he was transferred to a Hospital Ship and treated for his wounds.  The Veteran contends that this injury caused his current diagnosis of glaucoma and vision problems.  

Review of the service treatment records does not show treatment for a head injury in service, but the Veteran's statements as to the occurrence of the incident in question are competent evidence of its occurrence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the Veteran is a combat Veteran.  A combat Veteran's assertions of an event during service are to be presumed accurate if consistent with the time, place and circumstances of such service.  38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  As the injury as described by the Veteran is consistent with the time, place and circumstances surrounding his combat service in Vietnam, the incident as described by the Veteran is presumed.  

To date, the records from the hospital ship have not been requested or obtained.  Further, the Veteran's personnel file and his unit's morning reports may be relevant to the Veteran's claim and should be obtained prior to appellate review.  

Additionally, Veteran has not been afforded a VA examination in relation to his claim for service connection for glaucoma.  As the injury to the Veteran's head and subsequent treatment for blindness is presumed, the Board finds that a VA examination is warranted to determine if the Veteran's current diagnosis of glaucoma is related to the injury in service.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's complete personnel ("201") file from the National Personnel Records Center (NPRC) and/or other appropriate sources.  Associate the complete personnel file with the claims folder.  

2. Contact the Veteran to obtain approximate dates of the in-service head injury causing temporary blindness for which he was treated on a hospital ship and the name of the ship, and then obtain records from that ship relating to the Veteran's treatment.  

3. Based on the dates provided by the Veteran, contact the NPRC, the U.S. Army and Joint Services Records Research Center (JSRRC), and any other appropriate government agency, and request that the Veteran's unit (3rd Squad, 2nd Platoon of Company K, 3rd Battalion, 5th Marines, 1st Marine Division) morning reports be searched for showing that the Veteran was involved in any incident causing a head injury, or received medical treatment for any head injury on a hospital ship.  All records found, or reports received regarding them, should be associated with the claims folder.  If the Veteran was unable to identify the name of the hospital ship, but the personnel records or the unit morning reports identify the ship, then obtain records from the ship.

4. Then the RO/AMC should schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the current diagnosis of glaucoma.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be performed.  

Based on the examination and review of the record, the examiner should address whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed glaucoma is related to service. 

The VA examiner should consider the Veteran's account of the injury in service and presume its occurrence.  A complete rationale for any opinion offered must be provided. 

5. When the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case (SSOC) to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


